May, J.
I have read no authority which holds that where a receiver is empowered to make repairs and has funds in his possession to make the same, he may not be chargeable in tort for failure to make repairs where there exists a dangerous and defective condition constituting a nuisance. A receiver is under a duty to collect rents, to safeguard property, and to protect those using the property, where proper provision is made in the order appointing him and he has the moneys available for such purposes. To permit a receiver to neglect the performance of the duties for which he was specifically appointed and after damage has occurred to absolve him from responsibility, merely because he committed no affirmative act, is contrary to law and justice. Under such circumstances, he was under a legal and moral obligation to act and his failure so to do makes him chargeable therefor.
Motion for judgment on the pleadings denied.